UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7330



CHARLTON JAVON DOWLING,

                                               Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; PAUL W. GARFINKLE;
STATE OF SOUTH CAROLINA DEPARTMENT OF SOCIAL
SERVICES,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (0:06-cv-01309-PMD)


Submitted: October 31, 2006                 Decided:   November 8, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlton Javon Dowling, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charlton Javon Dowling seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We

have   reviewed   the   record   and     find   no   reversible   error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court. Dowling v.

South Carolina, No. 0-06-cv-01309-PMD (D.S.C. June 28, 2006).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              DISMISSED




                                 - 2 -